260 Ga. 487 (1990)
396 S.E.2d 905
RIGGS
v.
DARSEY.
S90A1311.
Supreme Court of Georgia.
Decided October 25, 1990.
Cowen & Cowen, Martin L. Cowen III, for appellant.
Brown & Romeo, Robert T. Romeo, for appellee.
Michael J. Bowers, Attorney General, William M. Droze, Assistant Attorney General, amicus curiae.
PER CURIAM.
We granted an interlocutory appeal in this case to address whether the child-support guidelines of OCGA § 19-6-15 apply to child-support modification actions or only to divorce actions seeking to establish an initial obligation of child support, and whether the child-support guidelines (effective July 1, 1989) can be applied in an action to modify a 1983 divorce judgment. The trial court ruled that the guidelines apply to modification actions and can be applied retroactively. We affirm. The questions presented by this appeal are controlled by our recent opinion in Walker v. Walker, 260 Ga. 442 (396 SE2d 235) (1990). In Walker we applied the child-support guidelines to a modification action and ruled that the guidelines could be applied retroactively. Based on Walker, we affirm the trial court's ruling in the instant case.
Judgment affirmed. Clarke, C. J., Smith, P. J., Bell, Hunt, Benham, Fletcher, JJ., and Judge James H. Weeks, concur; Weltner, J., not participating.